Title: To Alexander Hamilton from Marquis de Lafayette, 7 March 1800
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander

La Grange departement de Seine et Marne March 7th 1800
My dear Hamilton
Mde de fleury widow to our Gallant friend Having Imparted to me Her Intention to Adress the Governement of the United States, is pleased to think that Letters from me, and one particularly to you, Might Serve Her purpose. I am Sure the American Citizens, and Above all our Brother Soldiers, Need Not Being Reminded of the Brilliant and Useful Service Which the Late General fleury Had the Happiness to Render. Unfortunate it is for Mde de fleury that Her Application Can No More be patronized by Him whose Lamentable Loss to Mankind is to You, to all His personal friends, to Me His Adoptive and Loving Son So desolately deplorable! The Great and deserved share You Had in His Confidence, the obligations which Col fleury Has often Been Under to Your Esteem and friendship Entitle You to Receive and promote Any proper demand that His Worthy Widow finds Herself By Her Situation and the Merits of Her Husband Warranted to Procure. I am Most Affectionately, dear Hamilton
Yours

Lafayette.

